NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                     No. 21-2032
                     ___________

          GREGORY WORRELL WRIGHT,
                            Petitioner

                           v.

ATTORNEY GENERAL UNITED STATES OF AMERICA
     ____________________________________

       On Petition for Review of an Order of the
            Board of Immigration Appeals
            (Agency No. A099-814-552)
          Immigration Judge: Mirlande Tadal
      ____________________________________

   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                  on March 21, 2022

 Before: KRAUSE, BIBAS, and SCIRICA, Circuit Judges

            (Opinion filed: March 30, 2022)
      ____________________________________
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Gregory Wright petitions for review of a decision by the Board of Immigration Appeals

(BIA). For the reasons below, we will deny the petition for review.

    Wright, a citizen of Jamaica, entered the United States in 1997 and later became a legal

permanent resident. After being convicted of robbery in New Jersey and sentenced to

twelve years in prison, he was charged in 2016 as removable as a noncitizen convicted of

an aggravated felony related to theft, an aggravated felony crime of violence, and a firearm

offense. Represented by counsel, Wright applied for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT). The IJ sustained the charge that Wright

had been convicted of an aggravated felony crime of violence.1 Because she also deter-

mined that Wright’s robbery conviction was a particularly serious crime, she concluded

that Wright was ineligible for asylum or withholding of removal. The IJ denied his request

for deferral of removal under the CAT, having determined that Wright had not established

that he would likely be tortured if removed to Jamaica.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The IJ did not sustain the charge that Wright was removable for having been convicted
of a firearm offense and did not address whether Wright was removable as a noncitizen
convicted of an aggravated felony theft offense.

                                             2
   Wright filed a pro se appeal to the BIA. The BIA dismissed the appeal and adopted and

affirmed the decision of the IJ. It agreed that Wright’s robbery conviction qualified as an

aggravated felony and a particularly serious crime and that Wright had not met his burden

for CAT relief. Wright filed a pro se petition for review.

   We have jurisdiction pursuant to 8 U.S.C. § 1252. We first address Wright’s argument

that his robbery conviction does not qualify as an aggravated felony crime of violence un-

der 8 U.S.C. § 1101(a)(43)(F). A crime of violence is, in relevant part, “an offense that has

as an element the use, attempted use, or threatened use of physical force against the person

or property of another.” 18 U.S.C. § 16(a). The Government must show by clear and con-

vincing evidence that a noncitizen is removable. 8 U.S.C. § 1229a(c)(3)(A). We exercise

de novo review over the BIA’s legal conclusions. Singh v. Att’y Gen., 677 F.3d 503, 508

(3d Cir. 2012).

   We begin by looking at the statute that Wright was convicted of violating. In New Jer-

sey, one commits robbery when, in the course of committing a theft, one “(1) [i]nflicts

bodily injury or uses force upon another; or (2) [t]hreatens another with or purposely puts

him in fear of immediate bodily injury; or (3) [c]ommits or threatens immediately to com-

mit any crime of the first or second degree.” N.J. Stat. Ann. § 2C:15-1(a). Wright suggests

that juries in New Jersey are charged under all three subsections of the robbery statute and

that not all of the subsections describe offenses that qualify as crimes of violence. It appears

that he is arguing that the robbery statute is not divisible. We, however, have already held

that the New Jersey robbery statute is divisible. United States v. McCants, 952 F.3d 416,

427 (3d Cir. 2020). Thus, we apply the modified categorical approach and may consider

                                               3
those documents in the administrative record such as the indictment and judgment of con-

viction to determine upon which subsection of the robbery statute Wright’s conviction was

based. See id.2

    As noted by the BIA, Wright’s judgment of conviction reflects that he was convicted

of first-degree robbery. A robbery is graded as a crime of the first degree “if in the course

of committing the theft the actor attempts to kill anyone, or purposely inflicts or attempts

to inflict serious bodily injury, or is armed with, or uses or threatens the immediate use of

a deadly weapon.” N.J. Stat. Ann. § 2C:15-1(b). In count one of the indictment, Wright was

charged as having committed a theft and having used force, inflicted bodily injury, threat-

ened bodily injury, or purposely put the victims in fear of bodily injury while armed with

or threatening the immediate use of a deadly weapon. A.R. at 371. Wright was convicted

of this count. This is clearly an offense that has the use, attempted use, or threatened use

of force as an element. See 18 U.S.C. § 16(a).

    Wright appears to assert in his brief that the jury in his criminal case was instructed on

all three subsections of § 2C:15-1(a) and that subsection (a)(3)—threatening to commit a

crime of the first or second degree while in the course of committing a theft—would not

qualify as a crime of violence. Wright did not exhaust this argument in his brief before the

BIA. See A.R. at 3 (noting that Wright did not identify any error with the IJ’s determination

that his conviction constitutes an aggravated felony crime of violence) & 15–29 (Wright’s


2
 Wright argues that the IJ and BIA did not use the categorical approach because they
mentioned the facts of his crime. Those discussions, however, were part of the analysis of
whether Wright’s conviction qualified as a “particularly serious crime” and not whether it
qualified as an aggravated felony crime of violence.
                                              4
brief). Thus, we lack jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1) (providing that

a court may review final order of removal only if “the alien has exhausted all administrative

remedies available to the alien as of right”). Moreover, the documents Wright submits to

support this argument are simply excerpts from other cases and do not establish that his

jury was instructed on all three subsections.

    Wright also asserts in his brief before us that (1) the principal participant in the robbery

is still at large; (2) one victim testified that Wright did not rob him or put him in fear of his

life; and (3) one victim refused to name Wright as the robber. However, Wright’s convic-

tion is final for immigration purposes, see Paredes v. Att’y Gen., 528 F.3d 196, 198-99 (3d

Cir. 2008), and cannot be challenged in his immigration proceedings. Moreover, none of

these assertions undermines Wright’s conviction.

    Having determined that Wright is removable, we turn to his challenge to the denial of

his request for CAT relief.3 To be eligible for deferral of removal under the CAT, Wright

needed to demonstrate that it is more likely than not that he would be tortured if removed

to Jamaica. 8 C.F.R. §§ 1208.16(c)(2); 1208.17(a). He also needed to show, inter alia, that

the torture would be inflicted by or with the acquiescence of a public official. Roye v. Att’y

Gen., 693 F.3d 333, 341 (3d Cir. 2012).




3
  As an aggravated felon convicted of a “particularly serious crime,” Wright was ineligible
for cancellation of removal, asylum, withholding of removal, and withholding of removal
under the CAT; he could only apply for deferral of removal under the CAT. See 8 U.S.C.
§§ 1158(b)(2)(A)(ii), (B)(i); 8 U.S.C. § 1231(b)(3); Bastardo-Vale v. Att’y Gen., 934 F.3d
255, 261 (3d Cir. 2019) (en banc) (recognizing that § 1158(b)(2)(B)(i) “automatically des-
ignates aggravated felonies as particularly serious crimes”); 8 C.F.R. § 1208.16(d).
                                                5
   In evaluating a CAT claim, the agency must first determine whether it is more likely

than not that the applicant would be tortured if removed. This question involves both a

factual finding of what is likely to happen to the applicant and the legal question of whether

it constitutes torture. Quinteros v. Att’y Gen., 945 F.3d 772, 786-87 (3d Cir. 2019). The

agency then determines how public officials will respond, including whether public offi-

cials will acquiesce in any torture. Id. at 786. We review the agency’s factual findings for

substantial evidence. Thus, its findings “are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” Nasrallah v. Barr, 140 S. Ct. 1683, 1692

(2020) (quoting 8 U.S.C. § 1252(b)(4)(B)).

   Wright has not shown that the record compels a finding that he is entitled to CAT relief.

Before the IJ, Wright testified that his father, uncle, and cousins were killed in Jamaica due

to his family’s political affiliations. Wright asserted that his father was shot by people af-

filiated with another political party, and a police officer said his father could not be taken

to the hospital. Instead, the police officers allegedly shot his father. In 2000, Wright’s teen-

age cousin was shot and killed. Another cousin was later killed in 2008. Wright argued that

he would likewise be killed if removed to Jamaica and that the police would not protect

him.

   Wright’s mother testified that she was told that Wright’s father was shot by other neigh-

borhood people and then the police picked him up and shot him to death. She said he was

shot due to a turf conflict and political conflict. When asked on cross-examination how she

knew that the police shot Wright’s father, she explained, “[w]ell it was said that he wasn’t

dead, he got shot in his back while he was running away and then people said that they

                                               6
heard a gunshot when the police move off and then by the time we go to the hospital they

said he was dead.” A.R. at 250–51. She also stated that Wright’s uncle was killed by some-

one from the next neighborhood because of where he lived. She did not believe there was

any political motive to his shooting. The killing of one of Wright’s cousins she attributed

to a turf war because the killers lived in the same area. The other cousin was allegedly

killed by friends that became enemies.

   The IJ found that Wright was credible and had corroborated his testimony. She noted,

however, the differing reasons that Wright and his mother gave for his father’s death as

well as the fact that the last of the murders occurred twelve years earlier. She determined

that Wright had not shown past torture or a threat of future torture.

   The BIA agreed with the IJ that Wright had not shown that it was more likely than not

that he would be tortured with the acquiescence of a public official if removed to Jamaica.

It noted that Wright’s mother provided a different reason for his father’s death. It deter-

mined that Wright had not demonstrated that he had been tortured in the past and that the

high rate of crime in Jamaica did not show a specific risk of future torture as to Wright.

   In his brief, Wright argues that the BIA misinterpreted his mother’s testimony and as-

sumed that the turf wars were not political. He asserts that his father was killed by a police

officer for political reasons but admits that this is hard to prove. However, regardless of

the reasons for his father’s death over 35 years ago or his relatives’ deaths over 12 years

ago, Wright has simply not shown that the record compels a finding that he will more likely

than not be tortured with the acquiescence of a public official if removed to Jamaica.

Nasrallah, 140 S. Ct. at 1692. He has not provided compelling evidence that he would be

                                              7
specifically targeted for torture. See Zubeda v. Ashcroft, 333 F.3d 463, 478 (3d Cir. 2003)

(stating that “reports of generalized brutality within a country do not necessarily allow [a

noncitizen] to sustain his/her burden under the Convention Against Torture”).

   For the above reasons, we will deny the petition for review.




                                             8